Bice, P. J.,
dissenting:
It cannot be contended that there was not sufficient competent testimony in the case to warrant the jury, if they believed it, in finding the defendants guilty. The grounds upon which the judgment is to be reversed and the cause sent back for a retrial are, that the court erred (1) in the admission of incompetent evidence, and (2) in its charge to the jury. Being unable to concur in the judgment, it seems right, in view of the very able discussion of *369the case in the opinion of the majority, that I should at least state the grounds of my dissent.
1.1 am of opinion that the first and second assignments of error should be overruled, not merely for the technical reason that the defendants did not move to strike out the testimony, but for the substantial reason that, as the evidence stood when the commonwealth rested, sufficient connection was shown between the persons whose statements were put in evidence and the defendants in the case to make the testimony competent, and, therefore, the court would not have been bound to strike it out, even if the motion had been made. The order of testimonyis a matter very much within the discretion of the judge trying the case, and the admission of testimony not fully competent at the time of its admission is ordinarily no ground for reversal, if it be rendered competent by the subsequent admission of other testimony.
2. My conclusion that the third and fourth assignments of error should be overruled rests on different grounds. The fact that certain persons came to the prisoners’ cell about three o’clock p. m., and asked their names, seems to be irrelevant, but I cannot see that the admission of the fact in evidence was prejudicial to the defendants, or ground for reversal. The fact that until that time the prisoners’' names had not' been taken or asked for, was pertinent, under the circumstances. I am inclined to the opinion, also, that the evidence alluded to in the fourth assignment of error was not harmful to the defendants. No fact was elicited, and there was nothing in the answer of the house sergeant which tended to incriminate them. The most serious objection, it seems to me, that may be made against this testimony, is that it was irrelevant. But the irrelevancy was not of such gravity and of such misleading character as to be ground for reversing the judgment on this assignment.
3. I am of the opinion that the assignments of error to the judge’s charge should be overruled because no exception was taken, or asked for, to the charge, before *370verdict rendered, and this was essential in order to bring the charge on record for purposes of review. Curtis v. Winston, 186 Pa. 492, which is authority for this proposition, has been followed in a large number of cases since the time it was rendered, and amongst them, I refer to Com. v. Johnston, 44 Pa. Superior Ct. 218 (a criminal case), and the recent cases therein cited. There is a distinction between asking for an exception and the sealing of a bill, and upon that subject I call attention to Haines v. Com., 99 Pa. 410, s. c. 100 Pa. 317, and Phelps v. Mayer, 56 U. S. 160. In my judgment, the sealing of a bill by the judge, incorporating parts of his charge, several weeks after the verdict was rendered, particularly for the reason upon which it was asked, could not have the effect of curing the omission to except to the charge before verdict rendered.
I feel no hesitation in invoking the rule above referred to because, after consideration of the charge, as a whole, I am of opinion that no injustice will result therefrom.